Citation Nr: 1107720	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-41 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION
 
The Veteran served on active duty from September 1969 to August 
1972, and from January 1975 to January 1977.
 
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In August 2009, the Board remanded the issue of entitlement to 
service connection for hypertension, to include secondary to 
service-connected disabilities, for further development.
 
 
FINDING OF FACT
 
Hypertension was not demonstrated in-service; it was not 
compensably disabling within a year of separation from either 
period of active duty; and there is no competent and credible 
evidence of a nexus between either hypertension and service, or 
between hypertension and any service connected disorder
 
 
CONCLUSION OF LAW
 
Hypertension was not incurred in or aggravated by service; it may 
not be presumed to have been so incurred; and it is not 
proximately due to, the result of, or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).
 
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in December 2005 correspondence and a January 2007 
statement of the case of the information and evidence needed to 
substantiate and complete a claim of entitlement to service 
connection on a secondary basis, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA provided notice of how 
disability evaluations and effective dates are assigned in March 
2006.  This claim was most recently readjudicated in a 
supplemental statement of the case issued in August 2010.
 
VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible and, as warranted 
by law, afforded a VA examination.  The RO obtained the 
claimant's service treatment records from his first period of 
active duty along with his VA treatment records, and he submitted 
private treatment records.  
 
March and April 2006 VA treatment records reflect that the 
Veteran requested that his treating physician, Dr. "V.", 
prepare a letter stating that his hypertension was secondary to 
his service-connected diabetes mellitus.  An April 2006 VA 
treatment record shows that Dr. V. apparently wrote a letter 
stating that the appellant had diagnoses of diabetes mellitus and 
hypertension.  Dr. V. did not indicate that her letter would 
state that the hypertension was related to the diabetes 
mellitus.  Dr. V.'s letter is not in the VA treatment records, 
and therefore it was presumably given to the claimant.  The 
Veteran has not submitted this letter.  In light of the reported 
content of the letter, however, there is no further duty to 
assist with regard to this letter.
 
At his April 2009 hearing before the undersigned the Veteran 
reported that he had been denied entitlement to Social Security 
disability benefits but his appeal was pending.  April 2009 
hearing transcript, pages 38-39.  The appellant has not, 
however,  alleged that he filed his claim for Social Security 
disability benefits based on his hypertension, nor has he alleged 
that the records from the Social Security Administration contain 
any competent medical evidence relating hypertension to any 
service-connected disability.  Hence, there is no allegation or 
indication that the Social Security Administration records are 
relevant to this claim.  There is no reasonable possibility that 
these records could help the Veteran substantiate this particular 
claim.  Thus, these records do not have to be obtained prior to 
the adjudication of this claim.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).
 
The Veteran's service treatment records from his second period of 
active duty are not available, and numerous attempts to secure 
them have been unsuccessful.  The RO advised the claimant of the 
unavailability of the second-period service treatment records in 
a November 1981 rating decision.  VA has a heightened duty to 
assist the Veteran in developing his claim since the records may 
have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).
 
The Board's remand instructed the RO to obtain a medical opinion 
addressing whether the hypertension was related to any service-
connected disability.  Pursuant to the Board's remand, the RO 
afforded the Veteran VA examinations in November 2009 and July 
2010 that addressed whether his hypertension was caused or 
aggravated by either diabetes mellitus or posttraumatic stress 
disorder.  The RO did not obtain a medical opinion addressing 
whether the hypertension was related to the service-connected 
tinnitus or hearing loss.  Significantly, however, the Veteran 
has not alleged, much less presented any competent evidence, that 
hypertension is related to either tinnitus or hearing loss.  In 
the absence of medical evidence showing the hypertension was 
caused or aggravated by the tinnitus or hearing loss, VA does not 
have to obtain a medical opinion addressing such theories of 
entitlement.  Although the Secretary is required to comply with 
remand orders, it is substantial compliance, not absolute 
compliance, that is required.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no violation of due 
process when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  The 
Board, therefore, finds that the RO substantially complied with 
the remand instructions.  Hence, another remand is not in order.
 
VA did not obtain a medical opinion addressing the direct service 
connection theory.  The Board, however, finds that a medical 
opinion is not necessary to decide the merits of the claim based 
on a direct service connection theory.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 Here, however, the evidence of record is sufficient to decide 
the claim of entitlement to service connection for hypertension 
based on a direct service connection theory of entitlement.  The 
available service treatment records do not show a diagnosis of 
hypertension.   The competent medical evidence of record does not 
show a diagnosis of hypertension until well after both periods of 
active duty.  In light of the lack of competent medical evidence 
showing either that the hypertension or signs and symptoms of 
that disability may be directly associated with active service, 
there is no reason for VA to obtain an opinion in connection with 
this theory of entitlement.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
For VA rating purposes, "hypertension" means that diastolic blood 
pressure is predominately 90 mm. or greater; "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 9 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2010).  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at least 
three different days.  Id.
 
Certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In such an instance, a veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
Analysis
 
The Veteran has not claimed that his hypertension began during 
active service.  Indeed, he testified at the August 2006 hearing 
that he may have first had hypertension in his forties, which 
would have been well after his two periods of active duty.  See 
August 2006 hearing transcript, page 2.  In any event, the RO 
considered the claim on a direct basis and the Board will too.  

Service connection is in effect for type II diabetes mellitus, 
posttraumatic stress disorder, tinnitus, and hearing loss.
 
The Board has reviewed all available service, VA and private 
treatment records, as well as the VA examination reports.  These 
records do not include any medical opinion linking hypertension 
either to service or to a service-connected disability.  
Significantly, no service treatment record, including the 
separation examination from the first period of active duty shows 
an elevated blood pressure reading or a diagnosis of 
hypertension.  These records do not reveal any competent evidence 
of compensably disabling hypertension within a year of the 
Veteran's separation from either period of active duty. 
 
The December 2005 and September 2007 VA examination reports show 
that the examiner, who conducted both examinations, opined that 
the hypertension was not caused by the diabetes mellitus because 
the Veteran had a normal kidney function.  The November 2009 VA 
examiner opined that it is less likely than not that hypertensive 
vascular disease is secondary to or has been exacerbated by the 
diabetes mellitus because the appellant was diagnosed with 
hypertension prior to the diagnosis of diabetes mellitus and 
because he has had consistently normal renal functions and normal 
microalbumin levels.  
 
The July 2010 VA examiner opined that it is less likely than not 
that the hypertension is related to posttraumatic stress 
disorder.  The examiner noted that there were no known causes of 
hypertension.  Contributing factors for hypertension include 
increased salt intake, advanced age, race, obesity, hereditary 
factors, and kidney failure.  The examiner noted that the 
appellant could have an increase in blood pressure readings with 
exacerbations of his PTSD symptoms.  Significantly, however, the 
examiner did not state that exacerbations of PTSD caused a 
permanent increase in the appellant's blood pressure.  Hence, as 
temporary or intermittent flare-ups of symptoms of a disorder, 
alone, do not constitute sufficient evidence of aggravation 
unless the underlying disorder worsened, Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991), service connection is not warranted under a 
theory of aggravation.
 
In light of the foregoing the only evidence of record supporting 
the claim that the hypertension is due to service or a service-
connected disability are the testimonies of the Veteran and his 
spouse.  Hypertension is a disability for which lay evidence of 
etiology is not competent nexus evidence.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  As a lay persons untrained in 
the field of medicine, the appellant and his spouse cannot 
provide competent medical evidence, and their lay opinions lack 
probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").
 
At the August 2006 hearing, the Veteran testified that Dr. V. may 
have stated that it was more likely than not that the 
hypertension and diabetes mellitus were related.  See August 2006 
hearing transcript, pages 3-5.  In a January 2007 VA Form 9, the 
appellant reported that Dr. V. had stated that his hypertension 
was caused by diabetes mellitus.  At the June 2008 hearing, the 
claimant stated that he could not remember whether any of his 
doctors told him that his hypertension was the result of his 
diabetes mellitus.  See June 2008 hearing transcript, page 10.  
The Veteran's spouse testified at the June 2008 hearing that the 
appellant told her that a VA doctor said that his hypertension 
was related to diabetes mellitus.  See June 2008 hearing 
transcript, page 12.  Notably, however, a lay person's account of 
what a physician purportedly said, filtered as it is through a 
lay person's sensibilities, is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).   Moreover, at the 
August 2006 hearing, the Veteran reported a speculative opinion 
from Dr. V.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(medical opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).
 
The Board has reviewed the VA treatment records of Dr. V.  Her 
records do not contain a medical opinion relating hypertension to 
diabetes mellitus.  As noted above, March and April 2006 VA 
treatment records reflect that the Veteran requested that Dr. V. 
prepare a letter stating that his hypertension was secondary to 
his service-connected diabetes mellitus.  An April 2006 VA 
treatment record shows that Dr. V. wrote a letter stated that the 
appellant had diagnoses of diabetes mellitus and hypertension.  
Dr. V. did not indicate that her letter would state that the 
hypertension was related to the diabetes mellitus.  Dr. V.'s 
letter is not in the VA treatment records, but assuming its 
existence the letter as described in the VA records would not 
assist the appellant because the letter merely states that the 
appellant suffers from hypertension and diabetes, and it does not 
address any relationship between the two.
 
There is competent evidence that the Veteran has hypertension; 
however, without competent evidence linking the disorder to 
service, or to type II diabetes mellitus, posttraumatic stress 
disorder, tinnitus, or hearing loss, the benefit sought on appeal 
cannot be granted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include 
secondary to a service-connected disability, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


